Exhibit 10.1

LENDINGCLUB CORPORATION

SERIES F PREFERRED STOCK PURCHASE AGREEMENT

APRIL 16, 2014



--------------------------------------------------------------------------------

LENDINGCLUB CORPORATION

SERIES F PREFERRED STOCK PURCHASE AGREEMENT

THIS SERIES F PREFERRED STOCK PURCHASE AGREEMENT (this “Agreement”) is made and
entered into as of April 16, 2014, by and among LENDINGCLUB CORPORATION, a
Delaware corporation (the “Company”), and each of those persons and entities,
severally and not jointly, whose names are set forth on the Schedule of
Purchasers attached hereto as Exhibit A (which persons and entities are
hereinafter collectively referred to as “Purchasers” and each individually as a
“Purchaser”).

RECITALS

WHEREAS, the Company has authorized the sale and issuance of an aggregate of
Three Million One Hundred Ninety-Five Thousand Two Hundred Eighty (3,195,280)
shares of its Series F Preferred Stock (the “Shares”) pursuant to this
Agreement;

WHEREAS, Purchasers desire to purchase the Shares on the terms and conditions
set forth herein; and

WHEREAS, the Company desires to issue and sell the Shares to Purchasers on the
terms and conditions set forth herein.

AGREEMENT

Now, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties, and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

  1. AGREEMENT TO SELL AND PURCHASE.

1.1 Authorization of Shares. The Company has authorized (a) the sale and
issuance to Purchasers of the Shares and (b) the reservation of such shares of
Common Stock for issuance upon conversion of the Shares (the “Conversion
Shares”). The Shares and the Conversion Shares have the rights, preferences,
privileges and restrictions set forth in the Restated Certificate of
Incorporation of the Company, in the form attached hereto as Exhibit B (the
“Restated Charter”).

1.2 Sale and Purchase. Subject to the terms and conditions hereof, at the
Closing (as hereinafter defined) the Company hereby agrees to issue and sell to
each Purchaser, and each Purchaser agrees to purchase from the Company,
severally and not jointly, the number of Shares set forth opposite such
Purchaser’s name on Exhibit A, at a purchase price of $20.3425 per share.



--------------------------------------------------------------------------------

  2. CLOSING, DELIVERY AND PAYMENT.

2.1 Closing. The closing of the sale and purchase of the Shares under this
Agreement (the “Closing”) shall take place at 11:00 a.m. on the date hereof, at
the offices of Fenwick & West LLP, 801 California Street, Mountain View, CA
94041 or at such other time or place as the Company and Purchasers may mutually
agree (such date is hereinafter referred to as the “Closing Date”).

2.2 Additional Closings. At any time and from time to time after the Closing,
the Company may sell, on the same terms and conditions as those contained in
this Agreement, without obtaining the signature, consent or permission of any of
the Purchasers, up to up to that number of shares of Series F Stock that is
equal to Three Million One Hundred Ninety-Five Thousand Two Hundred Eighty
(3,195,280) (subject to appropriate adjustment in the event of any stock
dividend, stock split, combination or similar recapitalization affecting such
shares) less the aggregate number of shares of Series F Stock actually issued
and sold by the Company at the Closing and prior Additional Closings, to one or
more purchasers (the “Additional Purchasers”) (each, an “Additional Closing”),
provided that (a) each such subsequent sale is consummated prior to sixty
(60) days after the Closing, and (b) each Additional Purchaser shall become a
party to this Agreement and each of the Related Agreements (as defined below),
by executing and delivering a counterpart signature page to this Agreement and
each of the Related Agreements and will, upon delivery to the Company of such
signature pages, become parties to, and bound by, this Agreement and the Related
Agreements, each to the same extent as if they had been Purchasers at the
Closing. Exhibit A to this Agreement shall be updated to reflect the number of
Additional Shares purchased at each such Additional Closing and the parties
purchasing such Additional Shares.

2.3 Delivery. At the Closing and each Additional Closing, subject to the terms
and conditions hereof, the Company will deliver to each Purchaser a certificate
representing the number of Shares to be purchased at the Closing or such
Additional Closing by such Purchaser registered in the name of such Purchaser
(or the name of such Purchaser’s nominee as indicated on the Schedule of
Purchasers), against payment of the purchase price therefor by check or wire
transfer made payable to the order of the Company.

 

  3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

Except as set forth on a schedule of exceptions delivered by the Company to
Purchasers at the Closing dated of even date herewith (the “Schedule of
Exceptions”), the Company hereby represents and warrants to each Purchaser as of
the date of this Agreement as set forth below. For purposes of this Section 3,
the terms “to the Company’s Knowledge,” “to its Knowledge” or “Known” shall mean
the knowledge of Renaud Laplanche, Carrie Dolan, Scott Sanborn and John
MacIlwaine, together with such knowledge as such individuals would have after
reasonable investigation; provided however that the knowledge of John MacIlwaine
shall only apply to Section 3.12.

3.1 Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware. The Company has all requisite corporate power and authority
to own and operate its properties and assets, to execute and deliver this
Agreement and the Amended and Restated

 

2



--------------------------------------------------------------------------------

Investor Rights Agreement in the form attached hereto as Exhibit C (the
“Investor Rights Agreement”), the Amended and Restated Right of First Refusal
and Co-Sale Agreement in the form attached hereto as Exhibit D (the “Co-Sale
Agreement”), and the Amended and Restated Voting Agreement in the form attached
hereto as Exhibit E (the “Voting Agreement”) (collectively, the “Related
Agreements”), to issue and sell the Shares and the Conversion Shares, and to
carry out the provisions of this Agreement, the Related Agreements and the
Restated Charter and to carry on its business as presently conducted and as
presently proposed to be conducted. The Company is duly qualified to do business
and is in good standing as a foreign corporation in California and in all
jurisdictions in which the nature of its activities and of its properties (both
owned and leased) makes such qualification necessary, except for those
jurisdictions in which failure to do so would not have a material adverse effect
on the Company or its business.

3.2 Subsidiaries. The Company does not own or control, directly or indirectly,
any equity security or other interest of any other corporation, partnership,
limited liability company or other business entity. The Company is not a
participant in any joint venture, partnership, limited liability company or
similar arrangement. Since its inception, the Company has not consolidated or
merged with, acquired all or substantially all of the assets of, or acquired the
stock of or any interest in any corporation, partnership, limited liability
company or other business entity.

3.3 Capitalization; Voting Rights.

(a) The authorized capital stock of the Company, immediately prior to the
Closing, consists of (i) 186,000,000 shares of Common Stock, par value $0.01 per
share, 28,397,256 shares of which are issued and outstanding, and
(ii) 125,307,087 shares of Preferred Stock, par value $0.01 per share,
33,825,798 of which are designated Series A Preferred Stock, 33,050,170 are
issued and outstanding, and 32,788,650 are designated Series B Preferred Stock,
all of which are issued and outstanding, 31,243,218 are designated Series C
Preferred Stock, all of which are issued and outstanding and 18,015,356 are
designated Series D Preferred Stock, all of which are issued and outstanding,
5,000,000 are designated Series E Preferred Stock, all of which are issued and
outstanding and 4,434,065 are designated Series F Preferred Stock, none of which
are issued and outstanding.

(b) Under the Company’s 2007 Stock Incentive Plan, as amended to date (the
“Plan”), (i) 10,933,848 shares have been issued pursuant to restricted stock
purchase agreements and/or the exercise of outstanding options, (ii) options to
purchase 27,500,898 shares of Common Stock have been granted and are currently
outstanding, and (iii) 3,560,400 shares of Common Stock remain available for
future issuance to officers, directors, employees and consultants of the
Company. The Company has furnished to the Purchasers complete and accurate
copies of the Plan and forms of agreements used thereunder. The Company has not
made any representations regarding equity incentives to any officer, employee,
director or consultant that are inconsistent with the share amounts and terms
set forth in the Company’s board minutes.

(c) Warrants to purchase 135,168 shares of Common Stock are outstanding.

 

3



--------------------------------------------------------------------------------

(d) Warrants to purchase 719,290 shares of Series A Preferred Stock are
outstanding.

(e) Other than the shares reserved for issuance under the Plan, except as may be
issued and sold pursuant to this Agreement and the Related Agreements and except
as disclosed in this Agreement, there are no other outstanding options,
warrants, rights (including conversion or preemptive rights and rights of first
refusal), proxy or stockholder agreements, agreements or understandings, oral or
written, of any kind for the purchase or acquisition from the Company of any of
its securities.

(f) All issued and outstanding shares of the Company’s capital stock (i) have
been duly authorized and validly issued and are fully paid and nonassessable,
(ii) were issued in compliance with all applicable state and federal laws
concerning the issuance of securities, and (iii) as to the issued and
outstanding shares of the Company’s Common Stock, are subject to a right of
first refusal in favor of the Company upon transfer.

(g) The rights, preferences, privileges and restrictions of the Shares are as
stated in the Restated Charter. The Conversion Shares have been duly and validly
reserved for issuance. When issued in compliance with the provisions of this
Agreement and the Restated Charter, the Shares and the Conversion Shares will be
validly issued, fully paid and nonassessable, and will be free of any liens or
encumbrances other than (i) liens and encumbrances created by or imposed upon
the Purchasers and (ii) any right of first refusal set forth in the Company’s
Bylaws or the Co-Sale Agreement; provided, however, that the Shares and the
Conversion Shares may be subject to restrictions on transfer under state and/or
federal securities laws as set forth herein or as otherwise required by such
laws at the time a transfer is proposed. The sale of the Shares and the
subsequent conversion of the Shares into Conversion Shares are not and will not
be subject to any preemptive rights or rights of first refusal that have not
been properly waived or complied with.

(h) Unless otherwise as approved by the Board of Directors, all outstanding
options (and Common Stock issued upon exercise of such options) vest as follows:
twenty-five percent (25%) of the shares vest one (1) year following the vesting
commencement date, with the remaining seventy-five percent (75%) vesting in
equal quarterly installments over the next three (3) years. No stock plan, stock
purchase, stock option or other agreement or understanding between the Company
and any holder of any equity securities or rights to purchase equity securities
provides for acceleration or other changes in the vesting provisions or other
terms of such agreement or understanding as the result of (i) termination of
employment or consulting services (whether actual or constructive); (ii) any
merger, sale of stock or assets, change in control or any other transaction(s)
by the Company; or (iii) the occurrence of any other event or combination of
events. All outstanding options and warrants to purchase shares of the Company’s
capital stock have been issued in compliance with all applicable federal, state,
foreign or local statutes, laws, rules, or regulations, including federal and
state securities laws.

(i) All outstanding shares of capital stock and all shares of Common Stock
issuable upon the exercise or conversion of outstanding options, warrants or
other exercisable or convertible securities are subject to a market standoff or
“lockup” agreement of not less than 180 days following the Company’s initial
public offering.

 

4



--------------------------------------------------------------------------------

(j) The Company has never adjusted or amended the exercise price of any stock
options previously awarded, whether through amendment, cancellation, replacement
grant, repricing, or any other means. Except as set forth in the Restated
Charter, the Company has no obligation (contingent or otherwise) to purchase or
redeem any of its capital stock.

(k) The Company believes in good faith that any “nonqualified deferred
compensation plan” (as such term is defined under Section 409A(d)(1) of the
Internal Revenue Code of 1986, as amended (the “Code”), and the guidance
thereunder) under which the Company makes, is obligated to make or promises to
make, payments (each, a “409A Plan”) complies in all material respects, in both
form and operation, with the requirements of Section 409A of the Code and the
guidance thereunder. To the Knowledge of the Company, no payment to be made
under any 409A Plan is, or will be, subject to the penalties of
Section 409A(a)(1) of the Code.

3.4 Authorization; Binding Obligations. All corporate action on the part of the
Company, its officers, directors and holders of capital stock, including, but
not limited to, the consent of the Board of Directors and the stockholders,
necessary for the authorization of this Agreement and the Related Agreements,
the performance of all obligations of the Company hereunder and thereunder at
the Closing and the authorization, sale, issuance and delivery of the Shares
pursuant hereto and the Conversion Shares pursuant to the Restated Charter has
been taken. This Agreement and the Related Agreements, when executed and
delivered, will be valid and binding obligations of the Company enforceable in
accordance with their terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other laws of general application
affecting enforcement of creditors’ rights, (b) as limited by general principles
of equity that restrict the availability of equitable remedies, and (c) to the
extent that the enforceability of the indemnification provisions in the Investor
Rights Agreement may be limited by applicable laws.

3.5 Financial Statements. The Company has made available to each Purchaser its
audited balance sheet for the year ended December 31, 2013, an audited statement
of income and cash flows for the year ended December 31, 2013 (the “Statement
Date”) (collectively, all of the previously listed financial statements being
referred to as the “Financial Statements”). The Financial Statements, together
with the notes thereto, have been prepared in accordance with generally accepted
accounting principles applied on a consistent basis throughout the periods
indicated, and present fairly the financial condition and position of the
Company as of December 31, 2013.

3.6 Company SEC Reports. The Company has filed all forms, reports and documents
with the Securities and Exchange Commission that have been required to be filed
by it under applicable laws since October 10, 2008 (all such forms, reports and
documents, together with all exhibits and schedules thereto, the “Company SEC
Reports”). As of its filing date, each Company SEC Report complied as to form in
all material respects with the applicable requirements of the Securities Act of
1933, as amended (the “Securities Act”), and the rules and regulations
promulgated thereunder, or the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder (the “Exchange Act”), as the
case may be, each as in effect on the date such Company SEC Report was filed. As
of its filing date (or, if amended or superseded by a filing prior to the date
of this Agreement, on the date of such amended or superseded filing), each
Company SEC Report did not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading.

 

5



--------------------------------------------------------------------------------

3.7 Liabilities. Except as set forth in the Financial Statements, the Company
has no liabilities and, to its Knowledge, no material contingent liabilities,
except current liabilities incurred in the ordinary course of business which
have not been, either in any individual case or in the aggregate, materially
adverse.

3.8 Agreements; Action.

(a) There are no agreements, understandings or proposed transactions between the
Company and any of its directors, employees, contractors or consultants that
provide for compensation in excess of $500,000.

(b) There are no agreements, understandings, instruments, contracts, proposed
transactions, judgments, orders, writs or decrees to which the Company is a
party, or to its Knowledge, by which it is bound, which may involve (i) future
obligations (contingent or otherwise) of, or payments to, the Company in excess
of $750,000, or (ii) the transfer or license of any patent, copyright, trade
secret or other proprietary right to or from the Company (other than licenses to
the Company of “off the shelf” software or other standard products), or
(iii) the grant of any rights affecting the development, manufacture, licensing,
distribution, marketing, or sale of the Company’s products or services, or
(iv) indemnification by the Company with respect to infringements of proprietary
rights.

(c) The Company has not (i) accrued, declared or paid any dividends, or
authorized or made any distribution upon or with respect to any class or series
of its capital stock, (ii) incurred or guaranteed any indebtedness for money
borrowed or any other liabilities (other than trade payables incurred in the
ordinary course of business or as disclosed in the Financial Statements)
individually in excess of $750,000 or, in the case of indebtedness and/or
liabilities individually less than $750,000, in excess of $1,500,000 in the
aggregate, (iii) made any loans or advances to any person, other than ordinary
advances for travel expenses, or (iv) sold, exchanged or otherwise disposed of
any of its assets or rights.

(d) For the purposes of subsections (b) and (c) above, all indebtedness,
liabilities, agreements, understandings, instruments, contracts and proposed
transactions involving the same person or entity (including persons or entities
the Company has reason to believe are affiliated therewith) shall be aggregated
for the purpose of meeting the individual minimum dollar amounts of such
subsections.

(e) The Company is not a guarantor or indemnitor of any indebtedness of any
other person.

3.9 Obligations to Related Parties. There are no obligations, understandings or
proposed transactions of the Company to officers, directors, stockholders, or
employees of the Company or a member of the immediate family or affiliate of the
foregoing other than (a) for payment of salary for services rendered,
(b) reimbursement for reasonable expenses incurred on behalf of the Company and
(c) for other standard employee benefits made generally available to all
employees (including stock option agreements outstanding under any stock option
plan approved by

 

6



--------------------------------------------------------------------------------

the Board of Directors of the Company). None of the employees, officers,
directors or, to the Company’s Knowledge, stockholders of the Company or any
members of the immediate family or affiliates of the foregoing, is indebted to
the Company or has any direct or indirect ownership interest in any firm or
corporation with which the Company is affiliated or with which the Company has a
business relationship, or any firm or corporation that competes with the
Company, other than (i) passive investments in publicly traded companies
(representing less than one percent (1%) of such company) and (ii) investments
by venture capital funds with which directors of the Company may be affiliated
and service as a board member of a company in connection therewith due to a
person’s affiliation with a venture capital fund or similar institutional
investor in such company. No employee, officer or director or any member of such
employee’s, officer’s or director’s immediate family or affiliate of the
foregoing or, to the Company’s Knowledge, stockholder or any member of such
stockholder’s immediate family or affiliate, is, directly or indirectly,
interested in any material contract with the Company (other than such contracts
as relate to any such person’s ownership of capital stock or other securities of
the Company). Notwithstanding the foregoing, certain employees, officers,
directors or stockholders of the Company or members of the immediate family or
affiliates of the foregoing may be holders of promissory notes issued on the
Company’s lending platform or may be borrowers on the Company’s lending
platform.

3.10 Changes. Since the Statement Date, there has not been:

(a) Any change in the assets, liabilities, financial condition, operating
results or operations of the Company from that reflected in the Financial
Statements, other than changes in the ordinary course of business, none of which
individually or in the aggregate has had or is reasonably expected to have a
material adverse effect on such assets, liabilities, financial condition,
operating results or operations of the Company;

(b) Any resignation or termination of any officer, key employee or group of
employees of the Company, and the Company is not aware of any impending
resignation or termination of any officer, key employee or group of employees of
the Company;

(c) Any material change, except in the ordinary course of business, in the
contingent obligations of the Company by way of guaranty, endorsement,
indemnity, warranty or otherwise;

(d) Any damage, destruction or loss, whether or not covered by insurance,
materially and adversely affecting the properties, business or financial
condition of the Company;

(e) Any waiver or compromise by the Company of a material right or of a material
debt owed to it;

(f) Any material change in any compensation arrangement or agreement with any
employee, officer, director or stockholder;

(g) Any labor organization activity related to the Company;

(h) Any sale, assignment, exclusive license or transfer of any patents,
trademarks, copyrights, trade secrets or other intangible assets;

 

7



--------------------------------------------------------------------------------

(i) Any change in any material agreement to which the Company is a party or by
which it is bound, which materially and adversely affects the business, assets,
liabilities, financial condition, operating results or operations of the
Company;

(j) Any loans made by the Company to or for the benefit of its employees,
officers or directors, or any members of their immediate families, other than
travel advances and other advances made in the ordinary course of business;

(k) Any satisfaction or discharge of any lien, claim, or encumbrance or payment
of any obligation by the Company, except in the ordinary course of business and
that is not material to the business, properties, prospects or financial
condition of the Company;

(l) Any mortgage, pledge, transfer of a security interest in, or lien, created
by the Company, with respect to any of its material properties or assets, except
liens for taxes not yet due and payable;

(m) Any declaration, setting aside or payment or other distribution in respect
of any of the Company’s capital stock, or any direct or indirect redemption,
purchase or other acquisition of any such stock by the Company other than the
acquisition of Common Stock by the Company pursuant to agreements that permit
the Company to repurchase such shares at cost (or the lesser of cost or fair
market value) upon termination of services to the Company;

(n) Any receipt of notice that there has been a loss of, or material order
cancellation by, any major customer of the Company;

(o) Any other event or condition of any character that, either individually or
cumulatively, has materially and adversely affected the business, assets,
liabilities, financial condition, operating results or operations of the
Company; or

(p) Any arrangement or commitment by the Company to do any of the acts described
in subsection (a) through (o) above.

3.11 Title to Properties and Assets; Liens, Etc. The Company has good and
marketable title to its properties and assets, in each case subject to no
mortgage, pledge, lien, lease, encumbrance or charge, other than (a) those
resulting from taxes which have not yet become delinquent, (b) liens and
encumbrances which do not materially detract from the value of the property
subject thereto or materially impair the operations of the Company, and
(c) those that have otherwise arisen in the ordinary course of business and do
not materially impair the Company’s ownership or use of such property or assets.
With respect to the property and assets it leases, the Company is in compliance
with such leases in all material respects and holds a valid leasehold interest
free of any liens, claims or encumbrances, subject to clauses (a) through (c)
above.

3.12 Intellectual Property.

(a) The Company owns or possesses sufficient legal rights to all patents,
trademarks, service marks, trade names, copyrights, trade secrets, licenses,
information and other proprietary rights and processes necessary for its
business as now conducted and as presently proposed to be conducted, without any
known infringement of the rights of others. The

 

8



--------------------------------------------------------------------------------

Schedule of Exceptions contains a complete list of the Company’s registered
patents, trademarks, copyrights and domain names and pending patent, trademark
and copyright applications. There are no outstanding options, licenses or
agreements of any kind relating to the foregoing proprietary rights, nor is the
Company bound by or a party to any options, licenses or agreements of any kind
with respect to the patents, trademarks, service marks, trade names, copyrights,
trade secrets, licenses, information and other proprietary rights and processes
of any other person or entity other than such licenses or agreements arising
from the purchase of “off the shelf” software or other standard end-user object
code licenses.

(b) The Company has not received any written communications alleging that the
Company has violated or, by conducting its business as currently conducted or
proposed to be conducted, would violate any of the registered patents,
trademarks, service marks, trade names, copyrights, trade secrets or other
proprietary rights of any other person or entity, nor is the Company aware of
any basis therefor.

(c) To the Company’s Knowledge, none of its employees is obligated under any
contract (including licenses, covenants or commitments of any nature) or other
agreement, or subject to any judgment, decree or order of any court or
administrative agency, that would interfere with their duties to the Company or
that would conflict with the Company’s business as currently conducted or
proposed to be conducted. Neither the execution nor delivery of this Agreement,
nor the carrying on of the Company’s business by the employees of the Company,
nor the conduct of the Company’s business as presently conducted, will, to the
Company’s Knowledge, conflict with or result in a breach of the terms,
conditions or provisions of, or constitute a default under, any contract,
covenant or instrument under which any of such employees is now obligated.

(d) Each former and current employee, officer and consultant of the Company has
executed a proprietary information and inventions agreement in the form(s) as
delivered to Purchasers’ counsel. No former or current employee, officer or
consultant of the Company (i) has excluded works or inventions made prior to his
or her employment with the Company from his or her assignment of inventions
pursuant to such employee, officer or consultant’s proprietary information and
inventions agreement; (ii) is, to the Company’s Knowledge, in violation of such
employee, officer or consultant’s proprietary information and inventions
agreement; or (iii) has failed to affirmatively indicate in such proprietary
information and inventions agreement that no such works or inventions made prior
to his or her employment with the Company exist. The Company does not believe it
is or will be necessary to utilize any inventions, trade secrets or proprietary
information of any of its employees made prior to their employment by the
Company, except for inventions, trade secrets or proprietary information that
have been assigned to the Company. Each employee and consultant has assigned to
the Company all intellectual property rights he or she owns that were created
during such employee’s or consultant’s service to the Company or using the
Company’s confidential information and are related to the Company’s business as
now conducted and as presently proposed to be conducted.

(e) The Company is not subject to any “open source” or “copyleft” obligations or
otherwise required to make any public disclosure or general availability of
source code either used or developed by the Company.

 

9



--------------------------------------------------------------------------------

3.13 Compliance with Other Instruments. The Company is not in violation or
default of any term of its charter documents (including the Restated Charter or
the Company’s Bylaws), each as amended, of any provision of any mortgage,
indenture, contract, lease, agreement, instrument or contract to which it is
party or, to its Knowledge, by which it is bound or of any judgment, decree,
order or writ other than any such violation that would not have a material
adverse effect on the Company. The execution, delivery, and performance of and
compliance with this Agreement and the Related Agreements, and the issuance and
sale of the Shares pursuant hereto and of the Conversion Shares pursuant to the
Restated Charter, will not, with or without the passage of time or giving of
notice, result in any such material violation, or be in conflict with or
constitute a material default under any such term or provision, or result in the
creation of any mortgage, pledge, lien, encumbrance or charge upon any of the
properties or assets of the Company or the suspension, revocation, impairment,
forfeiture or nonrenewal of any permit, license, authorization or approval
applicable to the Company, its business or operations or any of its assets or
properties. To the Company’s Knowledge, the Company has not performed any act,
or failed to perform any act, which action or failure to act would result in the
Company’s loss of any material right granted under any license or other
agreement required to be disclosed in the Schedule of Exceptions.

3.14 Litigation. There is no action, suit, proceeding or investigation pending
or, to the Company’s Knowledge, currently threatened in writing against the
Company that would reasonably be expected to result, either individually or in
the aggregate, in any material adverse change in the assets, condition or
affairs of the Company, financially or otherwise, or any change in the current
equity ownership of the Company or that questions the validity of this Agreement
or the Related Agreements or the right of the Company to enter into any of such
agreements, or to consummate the transactions contemplated hereby or thereby.
The foregoing includes, without limitation, actions pending or, to the Company’s
Knowledge, threatened in writing involving the prior employment of any of the
Company’s employees, their use in connection with the Company’s business of any
information or techniques allegedly proprietary to any of their former
employers, or their obligations under any agreements with prior employers. The
Company is not a party or to its Knowledge subject to the provisions of any
order, writ, injunction, judgment or decree of any court or government agency or
instrumentality. There is no action, suit, proceeding or investigation by the
Company currently pending or which the Company intends to initiate.

3.15 Tax Returns and Payments. The Company is and always has been a subchapter C
corporation. The Company has timely filed all tax returns (federal, state and
local) required to be filed by it or extensions thereof, and there are in effect
no waivers of applicable statutes of limitations with respect to taxes for any
year. Such tax returns are true and correct in all material respects and have
been completed in accordance with applicable law. All taxes shown to be due and
payable on such returns, any assessments imposed, and to the Company’s Knowledge
all other taxes due and payable by the Company on or before the Closing have
been paid or will be paid prior to the time they become delinquent. The Company
has timely withheld and paid over to the appropriate governmental authorities
all amounts required to be withheld and paid over with respect to its employees
and other third parties and is not liable in arrears of wages, taxes, penalties
or other sums for failure to comply with any of the foregoing. The Company has
not been advised (a) that any of its returns, federal, state or other, have been
or are being audited as of the date hereof, or (b) of any deficiency in
assessment or proposed judgment to its federal, state or other taxes. The
Company has no Knowledge of any liability of any tax to be imposed upon its
properties or assets as of the date of this Agreement that is not adequately
provided for.

 

10



--------------------------------------------------------------------------------

3.16 Employees.

(a) The Company has no collective bargaining agreements with any of its
employees. There is no labor union organizing activity pending or, to the
Company’s Knowledge, threatened with respect to the Company.

(b) The Company is not a party to or bound by any currently effective employment
contract, deferred compensation arrangement, bonus plan, incentive plan, profit
sharing plan, retirement agreement or other employee compensation plan or
agreement.

(c) No employee of the Company has been granted the right to continued
employment by the Company or to any material compensation following termination
of employment with the Company.

(d) To the Company’s Knowledge, no employee of the Company, nor any consultant
with whom the Company has contracted, is in violation of any term of any
employment contract, proprietary information agreement or any other agreement
relating to the right of any such individual to be employed by, or to contract
with, the Company; and to the Company’s Knowledge the continued employment by
the Company of its present employees, and the performance of the Company’s
contracts with its independent contractors, will not result in any such
violation. The Company has not received any written notice alleging that any
such violation has occurred.

(e) Each former employee of the Company whose employment was terminated by the
Company has entered into an agreement with the Company providing for the full
release of any claims against the Company or any related party arising out of
such employment.

(f) The Company is not delinquent in payments to any of its employees,
consultants, or independent contractors for any wages, salaries, commissions,
bonuses, or other direct compensation for any service performed for it or
amounts required to be reimbursed to such employees, consultants, or independent
contractors. The Company has complied in all material respects with all
applicable state and federal equal employment opportunity laws and with other
laws related to employment, including those related to wages, hours, worker
classification, and collective bargaining.

3.17 Obligations of Management. Each officer and key employee of the Company is
currently devoting substantially all of his or her business time to the conduct
of the business of the Company. To the Company’s Knowledge, no officer or key
employee of the Company is planning to work less than full time at the Company
in the future. No officer or key employee is currently working or, to the
Company’s Knowledge, plans to work for a competitive enterprise, whether or not
such officer or key employee is or will be compensated by such enterprise.

3.18 Registration Rights and Voting Rights. Except as required pursuant to the
Investor Rights Agreement, the Company is presently not under any obligation,
and has not granted any rights, to register under the Securities Act any of the
Company’s presently outstanding securities or any of its securities that may
hereafter be issued. To the Company’s Knowledge, except as contemplated in the
Voting Agreement, no stockholder of the Company has entered into any agreement
with respect to the voting of equity securities of the Company.

 

11



--------------------------------------------------------------------------------

3.19 Compliance with Laws; Permits.

(a) The Company is not in violation of any applicable statute, rule, regulation,
order or restriction of any domestic or foreign government or any
instrumentality or agency thereof in respect of the conduct of its business or
the ownership of its properties, which violation would materially and adversely
affect the business, assets, liabilities, financial condition, operating results
or operations of the Company. No governmental orders, permissions, consents,
approvals or authorizations are required to be obtained and no registrations or
declarations are required to be filed in connection with the execution and
delivery of this Agreement, the issuance of the Shares or the Conversion Shares,
or the consummation of any other transaction contemplated by this Agreement,
except such as have been duly and validly obtained or filed, or with respect to
any filings that must be made after the Closing, as will be filed in a timely
manner. The Company has all franchises, permits and any similar authority
necessary for the conduct of its business as now being conducted by it, the lack
of which could materially and adversely affect the business, assets, properties
or financial condition of the Company and believes it can obtain, without undue
burden or expense, any similar authority for the conduct of its business as
planned to be conducted. The Company has all licenses (including without
limitation lending licenses in each state) required for the conduct of its
business as now conducted and as presently proposed to be conducted. The Company
is not in default in any material respect under any of such franchises, permits,
licenses or other similar authority.

(b) The Company (and the conduct of the Company’s business) has, in all material
respects, complied at all times with all applicable laws and regulations and
with the Company’s privacy policies relating to the collection, storage, use,
disclosure and transfer of user data and personal information collected or
obtained by the Company (or collected or obtained by third parties having
authorized access to the records of the Company). With respect to all user data
and personal information collected or obtained by the Company, the Company has
taken commercially reasonable steps (including implementing and monitoring
compliance with adequate measures with respect to technical and physical
security) to ensure that the user data and personal information is protected
against loss and unauthorized or illegal access, use, modification, disclosure
or transfer.

3.20 Offering Valid. Assuming the accuracy of the representations and warranties
of Purchasers contained in Section 4.2 hereof, the offer, sale and issuance of
the Shares and the Conversion Shares will be exempt from the registration
requirements of the Securities Act, and will have been registered or qualified
(or are exempt from registration and qualification) under the registration,
permit or qualification requirements of all applicable state securities laws.
Neither the Company nor any agent on its behalf has solicited any offers to sell
or has offered to sell all or any part of the Shares to any person or persons so
as to bring the sale of such Shares by the Company within the registration
provisions of the Securities Act or any state securities laws.

3.21 Full Disclosure. The Company has provided Purchasers with all information
requested by the Purchasers in connection with their decision to purchase the
Shares. Neither this Agreement, the exhibits hereto, the Related Agreements nor
any other document delivered by the

 

12



--------------------------------------------------------------------------------

Company to Purchasers or their attorneys or agents in connection herewith or
therewith at the Closing or with the transactions contemplated hereby or
thereby, contain any untrue statement of a material fact nor omit to state a
material fact necessary in order to make the statements contained herein or
therein not misleading in light of the circumstances under which they were made.

3.22 Corporate Documents. The Restated Charter and Bylaws of the Company are in
the form provided to Purchasers or Purchasers’ counsel. The minute books of the
Company made available to Purchasers contain a complete and accurate summary of
all meetings of directors and stockholders and all actions by written consent
without a meeting by the directors and stockholders since the time of
incorporation and accurately reflects in all material respects all actions by
the directors (and any committees of directors) and stockholders with respect to
all transactions referred to in such minutes.

3.23 Real Property Holding Corporation. The Company is not a real property
holding corporation within the meaning of Code Section 897(c)(2) and any
regulations promulgated thereunder.

3.24 Insurance. The Company has general commercial, product liability, director
and officer liability, fire and casualty insurance policies with coverage
customary for companies similarly situated to the Company.

3.25 Executive Officers. No executive officer or person nominated to become an
executive officer of the Company (i) to the Company’s Knowledge, has been
convicted in a criminal proceeding or is a named subject of a pending criminal
proceeding (excluding minor traffic violations) or (ii) is or has been subject
to any judgment or order of, or is the subject of any pending civil or
administrative action by the Securities and Exchange Commission or any related
self-regulatory organization.

3.26 83(b) Elections. To the Company’s Knowledge, all individuals who have
purchased shares of the Company’s Common Stock under agreements that at the time
of purchase provided for the vesting of such shares have timely filed elections
under Section 83(b) of the Code and any analogous provisions of applicable state
tax laws.

3.27 Employee Benefit Plans. The Company is in substantial compliance with its
“employee benefits plans” as defined in the Employee Retirement Income Security
Act of 1974, as amended.

3.28 Investment Company. The Company is not an “investment company,” as such
term is defined in the Investment Company Act of 1940, as amended (the
“Investment Company Act”).

3.29 Internal Control over Financial Reporting; Disclosure Controls and
Procedures.

(a) The Company maintains a system of internal control over financial reporting
(as such term is defined in Rule 13a-15(f) under the Exchange Act) that complies
with the requirements of the Exchange Act and has been designed by the Company’s
principal executive officer and principal financial officer, or under their
supervision, to provide reasonable

 

13



--------------------------------------------------------------------------------

assurance regarding the reliability of financial reporting and the preparation
of financial statements for external purposes in accordance with generally
accepted accounting principles. Except as disclosed in the Schedule of
Exceptions, the Company’s internal control over financial reporting is effective
and the Company is not aware of any material weaknesses in its internal control
over financial reporting.

(b) Since the date of the filing of the Company’s Form 10-K for the year ended
December 31, 2013, there has been no change in the Company’s internal control
over financial reporting that has materially affected, or is reasonably likely
to materially affect, the Company’s internal control over financial reporting.

(c) The Company maintains disclosure controls and procedures (as such term is
defined in Rule 13a-15(e) under the Exchange Act) that comply with the
requirements of the Exchange Act; such disclosure controls and procedures have
been designed to ensure that material information relating to the Company and
its subsidiaries is made known to the Company’s principal executive officer and
principal financial officer by others within those entities in a manner to allow
timely decisions regarding required disclosure; and such disclosure controls and
procedures are effective.

 

  4. REPRESENTATIONS AND WARRANTIES OF PURCHASERS.

Each Purchaser hereby represents and warrants to the Company, severally and not
jointly, as of the applicable Closing as follows (provided that such
representations and warranties do not lessen or obviate the representations and
warranties of the Company set forth in this Agreement or the right of each
Purchaser to rely thereon):

4.1 Requisite Power and Authority. Purchaser has all necessary power and
authority to execute and deliver this Agreement and the Related Agreements and
to carry out its obligations hereunder and thereunder. All action on Purchaser’s
part required for the lawful execution and delivery of this Agreement and the
Related Agreements has been taken. Upon Purchaser’s execution and delivery, this
Agreement and the Related Agreements will be valid and binding obligations of
Purchaser, enforceable in accordance with their terms, except (a) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other laws of
general application affecting enforcement of creditors’ rights, (b) as limited
by general principles of equity that restrict the availability of equitable
remedies, and (c) to the extent that the enforceability of the indemnification
provisions of the Investor Rights Agreement may be limited by applicable laws.

4.2 Investment Representations. Purchaser understands that neither the Shares
nor the Conversion Shares have been registered under the Securities Act.
Purchaser also understands that the Shares are being offered and sold pursuant
to an exemption from registration contained in the Securities Act based in part
upon Purchaser’s representations contained in this Agreement. Purchaser hereby
represents and warrants as follows:

(a) Purchaser Bears Economic Risk. Purchaser has substantial experience in
evaluating and investing in private placement transactions of securities in
companies similar to the Company so that it is capable of evaluating the merits
and risks of its investment in the Company and has the capacity to protect its
own interests. Purchaser must

 

14



--------------------------------------------------------------------------------

bear the economic risk of this investment indefinitely unless the Shares (or the
Conversion Shares) are registered pursuant to the Securities Act, or an
exemption from registration is available. Purchaser understands that the Company
has no present intention of registering the Shares, the Conversion Shares or any
shares of its Common Stock. Purchaser also understands that there is no
assurance that any exemption from registration under the Securities Act will be
available and that, even if available, such exemption may not allow Purchaser to
transfer all or any portion of the Shares or the Conversion Shares under the
circumstances, in the amounts or at the times Purchaser might propose.

(b) Acquisition for Own Account. Purchaser on behalf of itself and/or any
affiliates and related investors to whom it attributes any of the Shares
purchased by such Purchaser hereunder (if applicable) (each, an “Attributed
Purchaser”) is acquiring the Shares and the Conversion Shares for Purchaser’s or
(if applicable) its Attributed Purchaser’s account for investment only, and not
with a view towards their distribution.

(c) Purchaser Can Protect Its Interest. Purchaser represents that by reason of
its, or of its management’s, business or financial experience, Purchaser has the
capacity to protect its own interests in connection with the transactions
contemplated in this Agreement, and the Related Agreements. Further, Purchaser
has made no publication of any advertisement in connection with the transactions
contemplated by this Agreement.

(d) Accredited Investor. Purchaser represents that it is an “accredited
investor” within the meaning of Regulation D under the Securities Act.

(e) Company Information. Purchaser has had an opportunity to discuss the
Company’s business, management and financial affairs with directors, officers
and management of the Company and has had the opportunity to review the
Company’s operations and facilities. Purchaser has also had the opportunity to
ask questions of and receive answers from, the Company and its management
regarding the terms and conditions of the purchase of the Shares and the
operation of the Company’s business as currently conducted. Purchaser further
acknowledges that Purchaser or Purchaser’s counsel has had access to the
Company’s SEC Reports.

(f) Rule 144. Purchaser acknowledges and agrees that the Shares, and, if issued,
the Conversion Shares are “restricted securities” as defined in Rule 144
promulgated under the Securities Act as in effect from time to time and must be
held indefinitely unless they are subsequently registered under the Securities
Act or an exemption from such registration is available. Purchaser has been
advised or is aware of the provisions of Rule 144, which permits limited resale
of shares purchased in a private placement subject to the satisfaction of
certain conditions, including, among other things: the availability of certain
current public information about the Company, the resale occurring following the
required holding period under Rule 144 and the number of shares being sold
during any three-month period not exceeding specified limitations.

(g) Residence. If Purchaser is an individual, then Purchaser resides in the
state or province identified in the address of Purchaser set forth on Exhibit A;
if Purchaser is a partnership, corporation, limited liability company or other
entity, then the office or offices of Purchaser in which its investment decision
was made is located at the address or addresses of Purchaser set forth on
Exhibit A.

 

15



--------------------------------------------------------------------------------

(h) Foreign Investors. If Purchaser is not a United States person (as defined by
Section 7701(a)(30) of the Code), Purchaser hereby represents that it has
satisfied itself as to the full observance of the laws of its jurisdiction in
connection with any invitation to subscribe for the Shares or any use of this
Agreement, including (i) the legal requirements within its jurisdiction for the
purchase of the Shares, (ii) any foreign exchange restrictions applicable to
such purchase, (iii) any government or other consents that may need to be
obtained, and (iv) the income tax and other tax consequences, if any, that may
be relevant to the purchase, holding, redemption, sale or transfer of the
Shares. The Company’s offer and sale and Purchaser’s subscription and payment
for and continued beneficial ownership of the Shares will not violate any
applicable securities or other laws of Purchaser’s jurisdiction.

4.3 Transfer Restrictions. Each Purchaser acknowledges and agrees that the
Shares and, if issued, the Conversion Shares are subject to restrictions on
transfer as set forth in the Investor Rights Agreement.

 

  5. CONDITIONS TO CLOSING.

5.1 Conditions to Purchasers’ Obligations at the Closing. Each Purchaser’s
obligation to purchase Shares at the Closing are subject to the satisfaction, at
or prior to the Closing Date, of the following conditions, unless otherwise
waived by such Purchaser:

(a) Representations and Warranties True; Performance of Obligations. The
representations and warranties made by the Company in Section 3 hereof shall be
true and correct in all material respects as of the Closing Date with the same
force and effect as if they had been made as of the Closing Date, except for
representations made as of a specific date, which shall be true and correct in
all material respects as of such date, and the Company shall have performed or
complied with all obligations and conditions herein required to be performed or
complied with by it on or prior to the Closing.

(b) Legal Investment. On the Closing Date, the sale and issuance of the Shares
and the proposed issuance of the Conversion Shares shall be legally permitted by
all laws and regulations to which Purchasers and the Company are subject.

(c) Consents, Permits, and Waivers. The Company shall have obtained any and all
consents, permits and waivers necessary or appropriate for consummation of the
transactions contemplated by this Agreement and the Related Agreements
(including any filing required to comply with the Hart Scott Rodino Antitrust
Improvements Act of 1976, as amended) except for such as may be properly
obtained subsequent to the Closing.

(d) Filing of Restated Charter. The Restated Charter shall have been duly
authorized, executed, filed with and accepted by the Secretary of State of the
State of Delaware and shall continue to be in full force and effect as of the
Closing Date.

(e) Corporate Documents. The Company shall have delivered to Purchasers or their
counsel copies of all corporate documents of the Company as Purchasers shall
reasonably request, and such Purchasers shall have completed their due diligence
to their satisfaction.

 

16



--------------------------------------------------------------------------------

(f) Reservation of Conversion Shares. The Conversion Shares issuable upon
conversion of the Shares shall have been duly authorized and reserved for
issuance upon such conversion.

(g) Compliance Certificate. The Company shall have delivered to Purchasers a
Compliance Certificate, executed by the President of the Company, dated the
Closing Date, to the effect that the conditions specified in subsections (a),
(c), (d) and (f) of this Section 5.1 have been satisfied.

(h) Secretary’s Certificate. Purchasers shall have received from the Company’s
Secretary, a certificate having attached thereto good standing certificates
(including tax good standing) with respect to the Company from the applicable
authority(ies) in Delaware and in California, dated within five calendar days
before the Closing.

(i) Investor Rights Agreement. The Investor Rights Agreement shall have been
executed and delivered by the Company and each Investor (as such term is defined
therein).

(j) Co-Sale Agreement. The Co-Sale Agreement shall have been executed and
delivered by the Company, the Key Holders and the Investors (as such terms are
defined therein).

(k) Voting Agreement. The Voting Agreement shall have been executed and
delivered by the Company, the Key Holders, the Investors and the Designated
Common Stockholders (as such terms are defined therein).

(l) Legal Opinion. Purchasers shall have received from legal counsel to the
Company an opinion addressed to them, dated as of the Closing Date, in
substantially the form attached hereto as Exhibit F.

(m) Proceedings and Documents. All corporate and other proceedings in connection
with the transactions contemplated at the Closing hereby and all documents and
instruments incident to such transactions shall be reasonably satisfactory in
substance and form to Purchasers and their special counsel, and Purchasers and
their special counsel shall have received all such counterpart originals or
certified or other copies of such documents as they may reasonably request.

(n) Proprietary Information and Inventions Agreement. The Company and each of
its current and former officers, employees and consultants shall have entered
into the Company’s standard form of Proprietary Information and Inventions
Agreement, in a form reasonably acceptable to Purchasers, with no exceptions
noted in such agreements.

(o) Attorneys’ Fees. The Company shall pay the fees set forth in Section 6.10 of
this Agreement.

 

17



--------------------------------------------------------------------------------

5.2 Conditions to Obligations of the Company. The Company’s obligation to issue
and sell the Shares at each Closing is subject to the satisfaction, on or prior
to such Closing, of the following conditions:

(a) Representations and Warranties True. The representations and warranties in
Section 4 made by those Purchasers acquiring Shares hereby shall be true and
correct at the date of the Closing, with the same force and effect as if they
had been made on and as of said date.

(b) Performance of Obligations. The Purchasers acquiring Shares hereby shall
have performed and complied with all agreements and conditions herein required
to be performed or complied with by such Purchasers on or before the Closing.

(c) Filing of Restated Charter. The Restated Charter shall have been duly
authorized, executed, filed with and accepted by, the Secretary of State of the
State of Delaware and shall continue to be in full force and effect as of the
Closing Date.

(d) Voting Agreement. The Voting Agreement shall have been executed and
delivered by the Company, the Key Holders, the Investors and the Designated
Common Stockholders (as such terms are defined therein).

(e) Consents, Permits, and Waivers. The Company shall have obtained any and all
consents, permits and waivers necessary or appropriate for consummation of the
transactions contemplated by this Agreement and the Related Agreements
(including any filing required to comply with the Hart Scott Rodino Antitrust
Improvements Act of 1976, as amended, and except for such as may be properly
obtained subsequent to the Closing).

 

  6. MISCELLANEOUS.

6.1 Governing Law. This Agreement shall be governed by and construed under the
laws of the State of California in all respects as such laws are applied to
agreements among California residents entered into and performed entirely within
California, without giving effect to conflict of law principles thereof. The
parties agree that any action brought by either party under or in relation to
this Agreement, including without limitation to interpret or enforce any
provision of this Agreement, shall be brought in, and each party agrees to and
does hereby submit to the jurisdiction and venue of, any state or federal court
located in the County of Santa Clara, California.

6.2 Survival; Limitation of Liability. The representations, warranties,
covenants and agreements made herein shall survive the closing of the
transactions contemplated hereby; provided, however, that in the event a
Purchaser receives written notice of a breach of any representation, warranty,
covenant or agreement made herein by the Company, such Purchaser shall have two
(2) years after the date of such notice to bring a claim against the Company in
connection with such breach; provided further, however, that in the event that
such Purchaser obtains knowledge of any breach of any representation, warranty,
covenant or agreement made herein by the Company after the Closing, such
Purchaser shall promptly provide notice to the Company of such breach. All
statements as to factual matters contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant hereto in
connection with the transactions contemplated hereby shall be deemed to be
representations and warranties by the Company hereunder solely as of the date of
such certificate or instrument. The representations, warranties,

 

18



--------------------------------------------------------------------------------

covenants and obligations of the Company, and the rights and remedies that may
be exercised by the Purchasers, shall not be limited or otherwise affected by or
as a result of any information furnished to, or any investigation made by or
knowledge of, any of the Purchasers or any of their representatives.

6.3 Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon the parties
hereto and their respective successors, assigns, heirs, executors and
administrators and shall inure to the benefit of and be enforceable by each
person who shall be a holder of the Shares from time to time; provided, however,
that prior to the receipt by the Company of adequate written notice of the
transfer of any Shares specifying the full name and address of the transferee,
the Company may deem and treat the person listed as the holder of such Shares in
its records as the absolute owner and holder of such Shares for all purposes.

6.4 Entire Agreement. This Agreement, the exhibits and schedules hereto, the
Related Agreements and the other documents delivered pursuant hereto constitute
the full and entire understanding and agreement between the parties with regard
to the subjects hereof, and no party shall be liable for or bound to any other
in any manner by any oral or written representations, warranties, covenants and
agreements except as specifically set forth herein and therein.

6.5 Severability. In the event one or more of the provisions of this Agreement
should, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provisions of this Agreement, and this Agreement shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein. In such event, the parties shall negotiate, in good faith, a legal,
valid and enforceable substitute provision which most nearly effects, to the
extent legally possible, the same economic, business or other purposes of the
invalid, illegal or unenforceable provision. A court of competent jurisdiction
may replace such invalid, illegal or unenforceable provision of this Agreement
with a valid and enforceable provision that will achieve, to the extent
possible, the same economic, business and other purposes of the invalid, illegal
or unenforceable provision.

6.6 Amendment and Waiver. This Agreement may be amended or modified, and the
obligations of the Company and the rights of the holders of the Shares and the
Conversion Shares under this Agreement may be waived, only upon the written
consent of the Company and holders of at least sixty-five percent (65%) of the
Shares purchased pursuant to this Agreement (treated as if converted and
including any Conversion Shares into which the then outstanding Shares have been
converted that have not been sold to the public); provided any amendment,
modification or waiver that adversely affects the rights of any Purchaser in a
manner that is materially different than the effect on the rights of the other
Purchasers shall also require the written consent of such adversely affected
Purchaser.

6.7 Delays or Omissions. It is agreed that no delay or omission to exercise any
right, power or remedy accruing to any party, upon any breach, default or
noncompliance by another party under this Agreement, the Related Agreements or
the Restated Charter, shall impair any such right, power or remedy of such
non-defaulting party, nor shall it be construed to be a waiver of any such
breach, default or noncompliance, or any acquiescence therein, or of or in any
similar breach, default or noncompliance thereafter occurring nor shall any
waiver of any single

 

19



--------------------------------------------------------------------------------

breach or default be deemed a waiver of any other breach or default theretofore
or thereafter occurring. It is further agreed that any waiver, permit, consent
or approval of any kind or character on any party’s part of any breach, default
or noncompliance under this Agreement, the Related Agreements or the Restated
Charter or any waiver on such party’s part of any provisions or conditions of
this Agreement, the Related Agreements or the Restated Charter must be in
writing and shall be effective only to the extent specifically set forth in such
writing. All remedies, either under this Agreement, the Related Agreements or
the Restated Charter or otherwise shall be cumulative and not alternative.

6.8 Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the party to be
notified, (b) when sent by confirmed electronic mail or facsimile if sent during
normal business hours of the recipient; if not, then on the next business day,
(c) five (5) days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one (1) day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent to the Company
at 71 Stevenson, Suite 300 San Francisco, CA 94105, Attention: General Counsel
and a copy (which shall not constitute notice) shall also be sent to Fenwick &
West, LLP, Silicon Valley Center, 801 California Street, Mountain View,
California 94041 Attention: Cynthia Clarfield Hess and to each Purchaser at the
address set forth on Exhibit A attached hereto or at such other address,
facsimile number or electronic mail address as the Company or Purchaser may
designate by ten (10) days advance written notice to the other parties hereto.
For purposes of this Section 6.8, a “business day” means a weekday on which
banks are open for general banking business in San Francisco, California.

6.9 Expenses. Each party shall pay all costs and expenses that it incurs with
respect to the negotiation, execution, delivery and performance of this
Agreement; provided, however, that the Company shall pay (i) the reasonable fees
and expenses of one legal counsel to T.Rowe Price Associates, Inc. in an amount
not to exceed $50,000 and (ii) the reasonable fees and expenses of one legal
counsel to Wellington Management Company LLC in an amount not to exceed $15,000.

6.10 Attorneys’ Fees. In the event that any suit or action is instituted under
or in relation to this Agreement, including without limitation to enforce any
provision in this Agreement, the prevailing party in such dispute shall be
entitled to recover from the losing party all fees, costs and expenses of
enforcing any right of such prevailing party under or with respect to this
Agreement, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.

6.11 Titles and Subtitles. The titles of the sections and subsections of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.

6.12 Counterparts. This Agreement may be executed in any number of counterparts,
each of which may be delivered by facsimile or other digital imaging device
(e.g., .pdf format) and which shall be deemed an original, but all of which
together shall constitute one instrument.

 

20



--------------------------------------------------------------------------------

6.13 Broker’s Fees. Each party hereto represents and warrants that no agent,
broker, investment banker, person or firm acting on behalf of or under the
authority of such party hereto is or will be entitled to any broker’s or
finder’s fee or any other commission directly or indirectly in connection with
the transactions contemplated herein. Each party hereto further agrees to
indemnify each other party for any claims, losses or expenses incurred by such
other party as a result of such party’s breach of the representation in this
Section 6.13.

6.14 Exculpation Among Purchasers. Each Purchaser acknowledges that it is not
relying upon any person, firm, or corporation, other than the Company and its
officers and directors, in making its investment or decision to invest in the
Company. Each Purchaser agrees that no Purchaser nor the respective controlling
persons, officers, directors, partners, agents, or employees of any Purchaser
shall be liable to any other Purchaser for any action heretofore or hereafter
taken or omitted to be taken by any of them in connection with the purchase of
the Shares and Conversion Shares.

6.15 Pronouns. All pronouns contained herein, and any variations thereof, shall
be deemed to refer to the masculine, feminine or neutral, singular or plural, as
to the identity of the parties hereto may require.

6.16 California Corporate Securities Law. THE SALE OF THE SECURITIES WHICH ARE
THE SUBJECT OF THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH THE COMMISSIONER OF
CORPORATIONS OF THE STATE OF CALIFORNIA AND THE ISSUANCE OF SUCH SECURITIES OR
THE PAYMENT OR RECEIPT OF ANY PART OF THE CONSIDERATION THEREFOR PRIOR TO SUCH
QUALIFICATION OR IN THE ABSENCE OF AN EXEMPTION FROM SUCH QUALIFICATION IS
UNLAWFUL. PRIOR TO ACCEPTANCE OF SUCH CONSIDERATION BY THE COMPANY, THE RIGHTS
OF ALL PARTIES TO THIS AGREEMENT ARE EXPRESSLY CONDITIONED UPON SUCH
QUALIFICATION BEING OBTAINED OR AN EXEMPTION FROM SUCH QUALIFICATION BEING
AVAILABLE.

6.17 Waiver of Conflict of Interest. Each Purchaser and the Company is aware
that Fenwick & West LLP (“F&W”) may have an investment in certain of the
Purchasers or may have previously performed and may continue to perform certain
legal services for certain of the Purchasers in matters unrelated to F&W’s
representation of the Company. In connection with its Purchaser representation,
F&W may have obtained confidential information of such Purchasers that could be
material to F&W’s representation of the Company in connection with negotiation,
execution and performance of this Agreement. By signing this Agreement, each
Purchaser and the Company hereby (a) acknowledges that the terms of this
Agreement were negotiated between the Purchasers and the Company, (b) waives any
potential conflict of interest arising out of such representation (including any
future representation of such parties) or such possession of confidential
information and (c) consents to the investment by such affiliate of F&W. Each
Purchaser and the Company further represents that it has had the opportunity to
be, or has been, represented by independent counsel in giving the waivers
contained in this Section 6.17.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed the SERIES F PREFERRED
STOCK PURCHASE AGREEMENT as of the date set forth in the first paragraph hereof.

COMPANY:

LENDINGCLUB CORPORATION

 

By:

 

/S/ RENAUD LAPLANCHE

Name: Renaud Laplanche

Title:   Chief Executive Officer



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed the SERIES F PREFERRED
STOCK PURCHASE AGREEMENT as of the date set forth in the first paragraph hereof.

PURCHASERS:

 

By:

 

 

Name:

 

 

Title:

 

 